In re Boren, James E.; — Third Party(ies); applying for supervisory and/or remedial writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “B”, No. 4-91-49; to the Court of Appeal, First Circuit, No. KA94 2569.
Granted in part. Trial court is ordered hold an evidentiary hearing and rule on Mr. Boren’s motion for compensation filed on or about April 4, 1994 insofar as it seeks compensation and expenses rendered/incurred after October 28, 1992. Otherwise, the writ is denied.
KIMBALL, J., not on panel.